1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ANN C. McCLINTOCK, Bar #141313
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Movant-Defendant
     MICHELLE TRAVIS
6
7
8                          IN THE UNITED STATES DISTRICT COURT
9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                 )
11   UNITED STATES OF AMERICA,                   ) NO. 2:16-cr-0106 KJM
12                                               )
                   Plaintiff,                    ) ORDER
13                                               )
        v.                                       )
14
                                                 )
15   MICHELLE TRAVIS,                            )
                                                 )
16                 Defendant-Movant.             )
17                                               )

18           Defendant-Movant MICHELLE TRAVIS has moved for a reduction of sentence
19   pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) to time served based on the poor and deteriorating
20
     physical and mental health of both her minor child and that child’s custodian as provided
21
22   under U.S.S.G. § 1B1.13, commentary Application Note 1C(i). Docket entry nos. 119.

23   The government does not oppose this motion. Docket entry no. 126, pp. 1-2, 6.
24
             The Court finds that Ms. Travis’s circumstances satisfy the “extraordinary and
25
     compelling reasons” standard under section 3582(c)(1)(A)(i), as elaborated by the
26
27   Sentencing Commission in U.S.S.G. § 1B1.13. The Court finds that the defendant’s

28   circumstances demonstrate the “incapacitation of the caregiver of the defendant’s minor
1    child or minor children” as contemplated by U.S.S.G. § 1B1.13, comment. n.1(C)(i). This
2
     Court further finds that the defendant is not a danger to the safety of any other person or to
3
     the community and that a reduction of her sentence is consistent with the policy statement
4
5    set forth under 18 U.S.C. § 3582(c)(l)(A).

6              IT IS ORDERED that Ms. Travis’s motion for compassionate release is granted and
7
     that her term of imprisonment is hereby reduced to the time she has already served.
8
               IT IS FURTHER ORDERED that all other terms and provisions of the original
9
10   judgment remain in effect. The clerk shall forthwith prepare an amended judgment

11   reflecting the above reduction in sentence to time served, and shall serve certified copies
12
     of the amended judgment on the United States Bureau of Prisons and the United States
13
     Probation Office.
14
15   Dated: February 21, 2020.

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
     UNITED STATES V. TRAVIS,                                                      [PROPOSED] ORDER
     1:16-cr-0106 KJM
